DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/2021 and 10/18/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 23-44 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on Page 10, Par 1 of the Remarks dated 11/5/2021. Additionally, Bearden et al. US 5,260,562, Hillman US 2016/0327779, Levecq US 2016/0202462, Park et al. US 2017/0153436, and Ulcinas US 2010/0207039 fails to disclose independent claim 23 and independent claim 35 in its entirety.
Specifically regarding the allowability of amended independent claim 23: The prior art of record does not disclose or suggest a microscope-autofocus device comprising: “a microscope objective, a detector device comprising at least one photodetector, an electrically tunable lens coupled to the microscope objective, the 
Specifically regarding the allowability of amended independent claim 35: The prior art of record does not disclose or suggest an autofocus-control method comprising: “a microscope objective, detecting, by a detector device comprising at least one photodetector, adjusting, by an electrically tunable lens coupled to the microscope objective, the focal position of the imaging system responsive to a lens control input, generating, by a feedback loop device in communication with the detector device and the electrically tunable lens, the lens control input and provide the lens control input to the electrically tunable lens responsive to drift variation, thereby controlling the focal position of the imaging system, adjusting including varying the set-point value to account for an impact on an output of the detector device to changes in the lens control input”, along with other claim limitations, is not disclosed or suggested by the prior art of record”. Claims 36-44 are allowable due to pendency on independent claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHARRIEF I BROOME/           Examiner, Art Unit 2872                                                                                                                                                                                             
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872